Title: From Benjamin Franklin to [Antoine Borel], 24 June 1778
From: Franklin, Benjamin
To: Borel, Antoine


Sir
Passy, June 24. 1778
On reading again the Prospectus and Explanation of your Intended Print, I find the whole Merit of giving Freedom to America, continues to be ascrib’d to me, which, as I told you in our first Conversation, I could by no means approve of, as it would be unjust to the Numbers of wise and brave Men who by their Arms and Counsels have shared in the Enterprize and contributed to its Success, (as far as it has yet succeeded) at the Hazard of their Lives and Fortunes. My Proposition to you was, and continues to be, that instead of naming me in particular, in the Explanation of the Print, it should be said, The Congress, represented by a Senator in Roman Dress, &c. As it stands, I cannot consent to accept the Honour you propose to do me by dedicating the Print to me, which I understand is in this Country considered, as an Approbation. And in my own Country, it would hurt my Character and Usefulness if I were to give the least Countenance to such a Pretention, by recommending or promoting the Sale of a Print so explain’d. Upon these Considerations I must request that if you are determin’d to proceed in the Engraving, you would in a new Prospectus change the Explanation, as above propos’d; and dedicate the Print not to me but to the Congress. I have the Honour to be Sir, &c.
Rejection of Dedication
